DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on June 24, 2022 is acknowledged.
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 24, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “a liquid” in line 2.  It is unclear whether the liquid recited in claim 13 is the same as the liquid recited in claim 1, line 4, or to a different liquid.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP1719561A1 to Aoki et al. in view of U.S. Patent App. Pub. No. 2015/0014124 to Tagawa et al.
As to claim 1, Aoki discloses a method of processing a glass sheet, the glass sheet comprising opposing first and second major surfaces (see Aoki Abstract), the method comprising: operating a pre-positioning station to spray a liquid onto the first major surface to stabilize the glass sheet (see Aoki paragraphs [0032]-[0035]); delivering the stabilized glass sheet to a washing station and washing the glass sheet (see Aoki paragraphs [0038], [0047], [0057]); and delivering the washed glass sheet to a drying station and drying the glass sheet (see Aoki paragraph [0054] and [0058]-[0062]). 
Aoki does not explicitly disclose delivering the glass sheet to a pre-positioning station, wherein the glass sheet defines a major plane, and further wherein the step of delivering the glass sheet to a pre-positioning station comprises orienting the glass sheet such that the major plane is substantially vertical.  Tagawa discloses that it is known in the art of processing a glass sheets to deliver the glass sheet to a station by orienting the glass sheet such that the major plane is substantially vertical (see Tagawa Fig. 1; paragraph [0002], [0085]).  It would have been obvious to one of ordinary skill in the art at the time of filing to deliver the glass sheet to the pre-positioning station of Aoki wherein the glass sheet is delivered substantially vertical as is well known in the art as disclosed by Tagawa, especially considering that the pre-positioning station of Aoki is operated with the glass sheet in a substantially vertical position.
As to claim 2, the combination of Aoki and Tagawa discloses that the step of delivering the glass sheet to the pre-positioning station can comprise engaging the glass sheet with a gripping device (see Tagawa Fig. 1, ref.#10; paragraph [0053]).
As to claim 3, the combination of Aoki and Tagawa disclose that the step of delivering the glass sheet with a gripping device can comprise gripping an edge of the glass sheet with the gripping device (see Tagawa Fig. 1, ref#10 and G; paragraphs [0053]-[0054]).
As to claim 4, the combination of Aoki and Tagawa discloses that the step of delivering the glass sheet to the pre-positioning station can be by conveying the gripping device along a track (see Tagawa Fig. 1, ref. GR; paragraph [0054]).
As to claim 10, Aoki discloses that the supporting fluid can be a gas (see Aoki paragraph [0037]) and it would have been obvious to one of ordinary skill in the art at the time of filing to use a gas as a supporting liquid on the second side and the results would have been predictable since Aoki explicitly discloses that the supporting fluid may be a liquid or a gas.
As to claim 11, Aoki discloses that the fluid ejecting portions can be a porous fluid guide (read as plate) (see Aoki paragraph [0036]).  Furthermore changes in shape are prima facie obvious (see MPEP 2144.04(IV)(B)) and it would have been obvious to one of ordinary skill in the art at the time of filing to have a plate shape fluid ejecting portion and the results would have been predictable.  Aoki further discloses that the fluid ejecting portions are adjustable to be parallel to the surface of the plate (see Aoki paragraphs [0034] and [0039]) and it would have been obvious to one of ordinary skill in the art at the time of filing to adjust the fluid ejecting portions, including by decreasing the distance during spraying, to ensure that the fluid ejecting portions are parallel to the surface of the plate.
As to claim 12, the combination of Aoki and Tagawa discloses that the liquid can be water (see Aoki paragraph [0035]).
As to claim 13, the combination of Aoki and Tagawa discloses that the step of operating the washing station can comprise spraying a liquid onto both of the first and second major surfaces (see, e.g., Aoki paragraphs [0034]-[0035]).

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP1719561A1 to Aoki et al. in view of U.S. Patent App. Pub. No. 2015/0014124 to Tagawa et al. as applied to claim 4 above, and further in view of U.S. Patent No. 4,274,792 to Roth et al.
Aoki and Tagawa are relied upon as discussed above with respect to the rejection of claim 4.
As to claim 5, Aoki discloses that the step of operating the pre-positioning station comprises spraying the liquid onto the first major surface to stabilize the glass sheet (see Aoki paragraphs [0032]-[0035]).  To the extent it could be argued that the combination of Aoki and Tagawa does not disclose disengaging the gripping device from the glass sheet and re-engaging the glass sheet with the gripping device, Roth discloses to one of ordinary skill in the art a similar glass sheet conveyance device wherein the gripping device engages and disengages the glass sheet onto a conveyor (where Aoki discloses that a conveyor is used to move the glass sheet through the pre-positioning device) (see Roth Fig. 1, col. 2, line 54 – col. 3, line 19).  It would have been obvious to one of ordinary skill in the art at the time of filing to disengage and re-engage the gripping device with the glass sheet as is known in the art to place the glass sheet onto a conveyor.
As to claim 6, the combination of Aoki, Tagawa and Roth discloses that the step of operating the pre-positioning station can comprise contacting an edge of the glass sheet with a support device prior to the step of disengaging the gripping device from the glass sheet (see Aoki paragraph [0032] where conveyor 2, which can be read as a support device, contacts the bottom of the glass sheet; see also Roth Fig. 1, ref.#11 where a holder is used to support a glass sheet along a conveyor).
As to claim 7, the combination of Aoki, Tagawa and Roth is understood to disclose that the support device can be considered as retracting from contact with the edge of the glass sheet following the step of re-engaging the glass sheet with the gripping device since the end of the conveyor is understood as retracting away and going back to the beginning of the conveyor belt (see, e.g., Roth Fig. 1 showing an endless conveyor belt 10 wherein the other end of the conveyor belt would retract and return the belt and support 11 to the beginning).

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP1719561A1 to Aoki et al. in view of U.S. Patent App. Pub. No. 2015/0014124 to Tagawa et al. as applied to claim 4 above, and further in view of WO2016/064950A1 to Firlik.
Aoki and Tagawa are relied upon as discussed above with respect to the rejection of claim 4.
As to claims 8 and 9, the combination of Aoki and Tagawa does not explicitly disclose that the step of delivering the stabilized glass sheet to a washing station comprises conveying the gripping device along the track and the step of delivering the washed glass sheet to a drying statin comprises conveying the gripping device along the track.  Firlik discloses a similar glass sheet processing method wherein hanging glass sheets are conveyed through different processing stations along a gripping device track, including a washing station and drying station (see Firlik paragraphs [0005], [0043], [0065]-[0066]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Aoki and Tagawa to have the glass sheets conveying through the washing and drying stations by conveying the gripping device along the track as disclosed by Firlik and the results would have been predictable (conveying glass sheets through different processing stations; simple substitution of one known equivalent element for another is prima facie obvious – see MPEP 2143(I)(B)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714